Citation Nr: 1332426	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  06-35 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to April 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decisions by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2009, the Board remanded the appeal for additional development.  After the development was completed, the Board denied the appeal in a November 2009 decision.  In December 2009, the Veteran requested reconsideration of the November 2009 Board decision, pursuant to 38 C.F.R. § 20.1000 and 20.1001.  In September 2010, the Board vacated its November 2009 decision and remanded the claim for further development.  In a May 2012 decision, the Board again denied service connection for hypertension.  

The Veteran appealed the May 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Veteran and the Secretary entered into a joint motion for remand in which it was agreed to vacate and remand the Board decision to the extent that it denied service connection for hypertension.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2013 joint motion for remand, the parties determined that a remand was required for the following reasons: (i) the May 2012 Board decision did not adequately explained how the September 2010 addendum, to the June 2009 VA examination, adequately addressed the September 2010 Board remand's question as to the origins of the Veteran's hypertension; (ii) to obtain and associate with the claims file inpatient records, charts, or logs from the Veteran's hospitalization at the Bronx VA Medical Center from September 5, 1985, to September 13, 1985, even though the record already contained the Discharge Summary and outpatient treatment records from this time period; and (iii) to ask the Veteran to provide more information regarding his medical records at Brooklyn Hospital, including the address of this hospital and the dates of his treatment.

Given the above, the Board must remand this matter for compliance with the Court's July 2013 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion for remand or explain why the terms will not be fulfilled.). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Contact the Veteran and ask him to provide authorizations for VA to obtain any of his outstanding private treatment records since service include an authorization to obtain his treatment records from Brooklyn Hospital which authorization includes the hospital's address and his dates of treatment.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  Associate with the claims file, physically or electronically, all inpatient records, charts, and/or logs from the Veteran's hospitalization at the Bronx VA Medical Center from September 5, 1985, to September 13, 1985.  All actions to obtain the requested records should be documented fully in the claims file.  Because these are Federal records, VA must continue to make attempts to obtain them until it determines that they are not available.  If they cannot be located or no such records exist, a written memorandum of unavailability should be prepared and the Veteran should be notified of there unavailability in writing.  

3.  Associate with the claims file, physically or electronically, any outstanding contemporaneous treatment records from the Tampa VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

4.  After undertaking the above development to the extent possible, schedule the Veteran for an appropriate VA examination to determine the origins of his hypertension  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be conducted.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not that any hypertension or hypertensive vascular disease is etiologically related to or had its onset in service, to include his May 1984 elevated blood pressure readings?

b.  Is it at least as likely as not that any hypertension or hypertensive vascular disease became manifest within one year of his discharge from active duty?

In providing answers to the above questions, the examiner should specifically comment on the findings, conclusions, and rationale offered by Dr. Craig N. Bash in his October 2009 report. 

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

A complete rationale for all findings and conclusions should be set forth in a legible report. 

5.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

